PER CURIAM.
The defendant appeals an order revoking his probation. The defendant allegedly committed one robbery and engaged in a conspiracy to commit another robbery. He *59was also charged with several other technical violations relating to monthly reports, costs of supervision, and change of residence. The only evidence supporting the robbery violation was hearsay testimony. A finding of violation based solely on hearsay is erroneous. Reeves v. State, 366 So.2d 1229 (Fla. 2d DCA 1979), and Combs v. State, 351 So.2d 1103 (Fla. 4th DCA 1977).
We, therefore, vacate the violation based on defendant’s alleged participation in the robbery and affirm the overall revocation of his probation based on the remaining violations. Adequate evidence supported the technical violations and the conspiracy violation.
AFFIRMED.
BERANEK and DELL, JJ., concur.
ANSTEAD, C.J., dissents in part with opinion.